 



Exhibit 10.44

          (AFCO LOGO) [w32002w3200201.gif]   Commercial Premium Finance
Agreement - Promissory Note
102 W Pennsylvania Ave, Suite 204, Towson, MD 21204
TEL. NOS. 410-296-5000 800-288-4217  

Page 1 of 3



    Agent (Name and Address)   10054613         AON Risk Services Inc. of PA    
    One Liberty Place         1650 Market St Ste 1000         Philadelphia, PA
19103      

Insured (Name and Address as shown on the policy)
Neose Technologies, Inc.
102 Rock Road
Horsham, PA 19044

 



                  A) Total Premiums   B) Down Payment   C) Amount Financed   D)
Finance Charge   E) Total Payments                   $458,693.00   $91,739.00  
$366,954.00   $9,544.44   $376,498.44                  

                  F) Annual Percentage Rate   No. of Payments   Amount of
Payments   First Installment Due   Installment Due Dates                  
6.200%   9 (Monthly)     $41,833.16   03/15/2007   15th 

SCHEDULE OF POLICIES

                                                                               
  Policy Prefix and     Effective Date of     Name of Insurance Company and Name
and Address of     Type of     Months     Premium $     Numbers     Policy/Inst.
    General or Policy Issuing Agent or Intermediary     Coverage     Covered    
                                             
35787589
    02/15/2007     FEDERAL INS CO     PKG       12         94,439.00      
 
          Fee     FEE     NRef       2.00      
 
                                         
35852317
    02/15/2007     FEDERAL INS CO     PROD       12         39,473.00      
 
                                         
71634788
    02/15/2007     FEDERAL INS CO     WC       12*         53,856.00      
 
                                         
 
          TME = $9,868.25                              
 
          Policy Detail Continued...                                            
                   

          (1) DEFINITIONS: The above named Insured is the borrower. AFCO Credit
Corporation (“AFCO”) is the lender. “Insurance company” or “company”, “insurance
policy” or “policy” and “premium” refer to those items listed under the
“Schedule of Policies”. Singular words mean plural and vice-versa as may be
required in order to give the agreement meaning.
NOTICE TO INSURED: 1. Do not sign this agreement before you read it or if it
contains any blank space. 2. You are entitled to a completely filled in copy of
this agreement at the time you sign. 3. Under the law, you have the right to pay
off in advance the full amount due and under certain conditions to obtain a
partial refund of the service charge. 4. Keep your copy of this agreement to
protect your legal rights.
        INSURED AGREES TO ALL TERMS SET FORTH ON ALL PAGES OF THIS AGREEMENT AND
ANY ADDENDA THERETO.

             
/s/ A. Brian Davis
  A. Brian Davis   CFO   3/5/07
 
           
SIGNATURE OF INSURED(S) OR AUTHORIZED REPRESENTATIVE
  PRINT NAME   TITLE   DATE

AGENT OR BROKER REPRESENTATIONS
The undersigned warrants and agrees: (A) The policies are in full force and
effect and the information in the Schedule of Policies has been verified and is
correct. (B) The Insured authorized this transaction, recognizes the security
interest assigned herein and has received a copy of this agreement. (C) To hold
in trust for AFCO any payments made or credited to the Insured through or to the
undersigned, directly or indirectly, actually or constructively by any party and
to pay the monies as well as any unearned commissions to AFCO promptly to
satisfy the outstanding indebtedness of the Insured. (D) There are not and will
not be any other liens given against the listed policies and the premiums are
not and will not be financed by any other lender. (E) The policies comply with
AFCO’s eligibility requirements. (F) No audit or reporting form policies,
policies subject to retrospective rating or minimum earned premium are included.
The deposit or provisional premiums are not less than anticipated premiums to be
earned for the full term of the policies. (G) The Insured can cancel the
policies and the unearned premiums will be computed on the standard short-rate
or pro-rata table. (H) No proceeding(s) in bankruptcy, receivership, or
insolvency have been instituted by or against the Insured. (I) All premiums
shall be paid to the insurer(s). (J) No additional authority, acts, approvals or
licenses are or will be necessary as a prerequisite to the enforceability of
this Agreement. (K) AFCO will rely upon these representations in determining
whether to accept this Agreement.
IF THERE ARE ANY EXCEPTIONS TO THE ABOVE STATEMENTS, PLEASE LIST BELOW:
* : Subject to Audit
THE UNDERSIGNED FURTHER WARRANTS THAT IT HAS RECEIVED THE DOWN PAYMENT AND ANY
OTHER SUMS DUE AS REQUIRED BY THE AGREEMENT AND IS HOLDING SAME OR THEY ARE
ATTACHED TO THIS AGREEMENT

             
Raymond M. Subers
  /s/ Raymond M. Subers   Sr. V. P.   3/6/07
 
           
AGENT OR BROKER
  SIGNATURE OF AGENT OR BROKER   TITLE   DATE

 



--------------------------------------------------------------------------------



 



          (AFCO LOGO) [w32002w3200201.gif]   Commercial Premium Finance
Agreement - Promissory Note
102 W Pennsylvania Ave, Suite 204, Towson, MD 21204
TEL. NOS. 410-296-5000 800-288-4217  

Page 2 of 3

SCHEDULE OF POLICIES

                                                                               
  Policy Prefix and     Effective Date of     Name of Insurance Company and Name
and Address of     Type of     Months     Premium $     Numbers     Policy/Inst.
    General or Policy Issuing Agent or Intermediary     Coverage     Covered    
                                             
 
          Tax     TAX     Ref       2,638.00      
 
                                         
73243156
    02/15/2007     GREAT NORTHERN INS CO     FRLB       12         3,500.00    
 
 
                                         
74985874
    02/15/2007     FEDERAL INS CO     AUTO       12         8,185.00      
 
                                         
79813718
    02/15/2007     FEDERAL INS CO     UMB       12         11,615.00      
 
                                         
CR03800094
    02/15/2007     ST PAUL FIRE & MARINE INS CO     CRIM       12        
9,470.00      
 
                                         
DOC364951411
    02/15/2007     ZURICH AMERICAN INS CO     DO       24         115,000.00    
 
 
                                         
EC06400294
    02/15/2007     ST PAUL MERCURY INSURANCE COMPANY     FBND       12        
4,000.00      
 
                                         
EC06400295
    02/15/2007     ST PAUL MERCURY INSURANCE COMPANY     EPL       12        
13,500.00      
 
                                         
 
    02/15/2007     ZURICH AMERICAN INS CO     XSDO       12         100,000.00  
   
 
          Aon Risk Services Inc                              
 
          Attn: Aon Risk Services Inc of Pennsylvania                          
   
 
          One Liberty Place                              
 
          1650 Market St #1000                              
 
          Philadelphia, PA 19103                              
 
          USA                              
 
          Fee     FEE     NRef       15.00      
 
          Tax     TAX     Ref       3,000.00      
 





                                                                           

 

 



--------------------------------------------------------------------------------



 



Page 3 of 3
(2) PROMISE OF PAYMENT: The Insured (i) requests that AFCO pay the premiums in
the Schedule of Policies, less the Down Payment and any installments paid prior
to acceptance of this Agreement and (ii) promises to pay to AFCO at 110 William
Street, New York, NY 10038 (or at any other address it may designate) the amount
stated in Block E above according to the payment schedule, subject to the
remaining terms of this agreement. No additional authority, acts, approvals or
licenses are or will be necessary as a prerequisite to the enforceability of
this Agreement. AFCO may, at its option, pay loan proceeds to any agent, broker,
general agent, managing general agent or insurer set forth herein. Payments to
AFCO are deemed made only upon receipt in good funds. Checks are accepted,
subject to collection.
(3) SECURITY INTEREST AND POWER OF ATTORNEY: The insured assigns and hereby
gives a security interest to AFCO as collateral for the total amount payable in
this agreement and any other past, present or future extension of credit:
(a) any and all unearned premiums or dividends which may become payable for any
reason under all insurance policies financed by AFCO, (b) loss payments which
reduce the unearned premiums, subject to any mortgagee or loss payee interests
and (c) any interest in any state guarantee fund relating to any financed
policy. If any option may enforce payment of this debt without recourse to the
security given to AFCO. The insured irrevocably appoints AFCO as its attorney in
fact with full authority to (i) cancel all insurance financed by AFCO for the
reason set forth in paragraph 12, whether pursuant to this or any other
agreement, (ii) receive all sums hereby assigned to AFCO and (iii) execute and
deliver on the Insured’s behalf all documents, instruments of payment, forms and
notices of any kind relating to the insurance in furtherance of this agreement.
(4) WARRANTY OF ACCURACY: The Insured (i) warrants that all listed Insurance
policies have been issued to it and are in full force and effect and that it has
not and will not assign any interest in the policies except for the interest of
mortgagees and loss payees and (ii) authorizes AFCO to insert or correct on this
agreement, if omitted or incorrect, the insurer’s name, the policy numbers, and
the due date of the first installment and to correct any obvious errors. In the
event of any such change, correction or insertion, AFCO will give the Insured
written notice thereof.
(5) REPRESENTATION OF SOLVENCY: The Insured represents that it is not insolvent
or the subject of any insolvency proceeding.
(6) ADDITIONAL PREMIUMS: The money paid by AFCO is only for the premium as
determined at the time the insurance policy is issued. AFCO’s payment shall not
be applied by the insurance company to pay for any additional premiums owed by
the Insured resulting from any type of misclassification of the risk. The
Insured shall pay to the insurer any additional premiums or any other sums that
become due for any reason. If AFCO assigns the same account number to any
additional extension or extensions of credit, (i) this Agreement and any
agreement or agreements identified by such account number shall be deemed to
comprise a single and indivisible loan transaction, (ii) any default with
respect to any component of such transaction shall be deemed a default with
respect to all components of such transaction and (iii) any unearned premiums
relating to any component of such transaction may be collected and applied by
AFCO to the totality of such transaction.
(7) SPECIAL INSURANCE POLICIES: If the insurance policy is auditable or is a
reporting form policy or is subject to retrospective rating, then the Insured
promises to pay to the insurance company the earned premium computed in
accordance with the policy provisions which is in excess of the amount of
premium advanced by AFCO which the insurance company retains.
(8) NAMED INSURED: If the insurance policy provides that the first named insured
in the policy shall be responsible for payment of premiums and shall act on
behalf of all other insureds regarding the policy, then the same shall apply to
this Agreement and the Insured represents that it is authorized to sign on
behalf of all insureds. If not, then all insureds’ names must be shown on this
agreement unless a separate agreement appoints an insured to act for the others.
(9) FINANCE CHARGE: The finance charge shown in Block D begins to accrue as of
the earliest policy effective date, unless otherwise indicated in the Scheduled
of Policies, and shall continue to accrue until the balance due AFCO is paid in
full or until such other date as required by law, notwithstanding any
cancellation of coverage. If AFCO issues a Notice of Cancellation, AFCO may
recalculate the total finance charge payable pursuant to this Agreement, and the
insured agrees to pay Interest, on the Amount Financed set forth herein, from
the first effective date of coverage, at the highest lawful rate of interest.
For Arizona Insureds, interest will be calculated on a daily basis and each day
shall count as 1/360th of a year,
(10) AGREEMENT BECOMES A CONTRACT: This Agreement becomes a binding contract
when AFCO mails the Insured its acceptance and is not a contract until such
time. The insured agrees that (i) this Agreement may be transmitted by
facsimile, E-mail or other electronic means to AFCO, (ii) any such transmitted
Agreement shall be deemed a fully enforceable duplicate original document and
(iii) such Agreement, when accepted by AFCO, shall constitute a valid and
enforceable contract.
(11) DEFAULT AND DISHONORED CHECK CHARGES: If the Insured is late in making a
loan payment to AFCO by more than the number of days specified by law (5 days in
Wisconsin), the Insured will pay to AFCO a delinquency charge equal to the
maximum charge permitted by law (5%of any delinquent installment, subject to a
minimum default charge of $1.00, in Wisconsin). If a check is dishonored, the
Insured will pay a check processing fee not to exceed the lesser of $25 or the
amount permitted by law.
(12) CANCELLATION: AFCO may cancel all insurance policies financed by AFCO after
giving statutory notice and the full balance due to AFCO shall be immediately
payable if the insured does not pay any installment according to the terms of
this or any other agreement with AFCO. Payment of unearned premiums shall not be
deemed to be payment of installments to AFCO, in full or in part.
(13) CANCELLATION CHARGES: If AFCO cancels any insurance policy in accordance
with the terms of this agreement, then the Insured will pay AFCO a cancellation
charge, if permitted, up to the limit specified by law ($15.00 in Wisconsin).
(14) MONEY RECEIVED AFTER NOTICE OF CANCELLATION: Any payments made to AFCO
after mailing of AFCO’s Notice of Cancellation may be credited to the Insured’s
account without affecting the acceleration of this agreement and without any
liability or obligation to request reinstatement of a canceled policy. Any money
AFCO receives from an insurance company shall be credited to the amount due AFCO
with any surplus paid over to whomever is entitled to the money. No refund of
less than $1.00 shall be made. In the event that AFCO requests, on the Insured’s
behalf, reinstatement of the policy, such request does not guarantee that
coverage will be reinstated.
(15) ATTORNEY FEES — COLLECTION EXPENSE: If, for collection, this agreement is
referred to an attorney and/or other party who is not a salaried employee of
AFCO, the Insured agrees to pay any reasonable attorney fees and costs as well
as other reasonable collection expenses, as permitted by law or granted by the
court (in Wisconsin, statutory attorneys’ fees and statutory court costs).
(16) REFUND CREDITS: The Insured will receive a refund of the finance charge if
the account is voluntarily prepaid in full before the last installment due date
as required or permitted by law (in Wisconsin, calculated according to the Rule
of 78s) and AFCO may retain an additional non-refundable service charge of
$10.00. Any minimum or fully earned fees will be deducted as permitted by law.
(17) INSURANCE AGENT OR BROKER: The insurance agent or broker named in this
agreement is the Insured’s agent, not AFCO’s and AFCO is not legally bound by
anything the agent or broker represents to the insured orally or in writing.
AFCO has not participated in the choice, placement, acquisition or underwriting
of any financed insurance. Any disclosures made by the agent are made in its
capacity as the insured’s agent and AFCO makes no representations with respect
to the accuracy of any such disclosures.
(18) NOT A CONDITION OF OBTAINING INSURANCE: This agreement is not required as a
condition for obtaining insurance coverage.
(19) SUCCESSORS AND ASSIGNS: All legal rights given to AFCO shall benefit AFCO’s
successors and assigns. The Insured will not assign this Agreement and/or the
policies without AFCO’s written consent except for the interest of mortgagees
and loss payees.
(20) LIMITATION OF LIABILITY — CLAIMS AGAINST AFCO: The Insured hereby
irrevocably waives and releases AFCO from any claims, lawsuits and causes of
action which may be related to any prior loans and/or to any act or failure to
act prior to the time that this Agreement becomes a binding contract, pursuant
to paragraph 10. AFCO’s liability for breach of any of the terms of this
agreement or the wrongful exercise of any of its powers shall be limited to the
amount of the principal balance outstanding, except in the event of gross
negligence or willful misconduct. Any claims against AFCO shall be litigated
exclusively in the Supreme Court of the State of New York, County of New York.
(21) DISCLOSURE: The insurance company or companies and their agents, any
intermediaries and the insurance agent or broker named in this agreement and
their successors are authorized and directed to provide AFCO with full and
complete information regarding all financed Insurance policy or policies,
Including, without limitation, the status and calculation of unearned premiums.
(22) ENTIRE DOCUMENT • GOVERNING LAW • ENFORCEMENT VENUE: This document is the
entire agreement between AFCO and the Insured and can only be changed in a
writing signed by both parties except as stated in paragraph (4). The laws of
the state indicated in the Insured’s address as set forth herein will govern
this agreement (for Wisconsin Insureds, Wisconsin). AFCO may, at its option,
prosecute any action to enforce its rights hereunder in the Supreme Court of the
Stale of New York, County of New York, and the Insured (i) waives any objection
to such venue and (ii) will honor any order issued by or judgement entered in
such Court.
(23) WAIVER OF SOVEREIGN IMMUNITY: The Insured hereby certifies that it is
empowered to enter into this agreement without any restrictions and that the
individual signing it has been fully empowered to do so. To the extent that the
Insured either possesses or claims sovereign immunity for any reason, such
sovereign immunity is expressly waived and the Insured agrees to be subject to
the jurisdiction of the laws and courts set forth in the preceding paragraphs.

 